DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This is the response to amendment filed 07/31/2022 for application 16/902356.
Claims 1-14 and 15-21 are currently pending and have been fully considered.
Duplicate claims 13 and 14 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN et al. (USPGPUB 2004/0045875).
NGUYEN et al. teach additives to enhance metal and amine removal in refinery desalting process.
Regarding claims 1, 10, and 15, the process is taught in the abstract that metals and/or amines can be removed or transferred from a hydrocarbon phase to a water phase by using a composition that comprises water-soluble hydroxyacids.
The hydroxyacids are taught to include poly-hydroxy carboxylic acids.
NGUYEN et al. further teach in paragraph 37 that the ammonium salts and alkali metal salts of the water-soluble hydroxyacids may be used.
NGUYEN et al. teach in paragraphs 21 and 28 that the process may apply to crude oil to remove contaminants such as metals and amine content.
NGUYEN et al. teach in paragraph 19 that metals may be in the form of naphthenates which are water insoluble.
NGUYEN et al. teach in paragraph 20 that the method causes all of the metals in the crude oil to transfer from the oil phase to the aqueous phase which would include the naphthenates.  
NGUYEN et al. teach in paragraph 41 that a mineral acid may be added to lower the pH to under 6.
NGUYEN et al. do not explicitly teach that the polyhydroxy carboxylic acid having 5-12 carbon atoms and selected from the group that is presently claimed.
However, NGUYEN et al. also explicitly teach polyhydroxy carboxylic acids may be used to remove metals and amines as contaminants from a hydrocarbon phase such as crude oil to a water phase.
It appears to be a matter of workable ranges to use polyhydroxy carboxylic acid having 5-12 carbon atoms selected from the group given that NGUYEN et al. teach in paragraph 23 that the group of polyhydroxy carboxylic acids in general, may be used.
Regarding claims 2-4 and 11-13, NGUYEN et al. teach in paragraphs 28-30 the metals removed include those of Group IA, IIA, VB, VIII, IIB, and IVA.  Examples of metals include calcium, iron, and zinc.
Regarding claims 5 and 17, NGUYEN et al. teach in paragraph 18 that the additives limit corrosion.
Regarding claims 6 and 18, NGUYEN et al. do not explicitly teach another corrosion inhibitor.
Regarding claims 7, 14, and 20, NGUYEN et al. teach in paragraph 43 that an equivalent amount of hydroxy acid is used to remove an equivalent amount of metals.
Regarding claims 8, 16, and 21, NGUYEN et al. teach in paragraph 41 that a mineral acid may be added to lower the pH to under 6.
Regarding claims 9 and 17, NGUYEN et al. teach in paragraph 43 that the amount of additive added is from about 1 to about 2000ppm.

Response to Arguments
Applicant's arguments filed 07/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that NGUYEN does not teach a polyhydroxy carboxylic acid with 5 -12 carbon atoms, selected from the group consisting of glucaric acid, iduronic acid, galacturonic acid, glucuronic acid, digalacturonic acid, and combinations thereof.
It is acknowledged that NGUYEN does not explicitly teach a polyhydroxy carboxylic acid with 5-12 carbon atoms.
However, NGUYEN teaches that in general, poly-hydroxy carboxylic acids may be used.  
Applicant states that one of ordinary skill in the art would not be led to select one of the carboxylic acids from the group that is in present claim 1.
This is not persuasive as NGUYEN teaches that in general, poly-hydroxy carboxylic acids may be used.  
Glucaric acid, iduronic acid, galacturonic acid, glucuronic acid, and digalacturonic acid, are all poly-hydroxy carboxylic acids.  
Absent evidence showing criticality of selection of one of those acids instead of other poly-hydroxy carboxylic acids, one of ordinary skill in the art would expect other poly-hydroxy carboxylic acids to be used in the process that NGUYEN teach with a reasonable expectation of success.
Applicant states that the claims have been amended to specify that the metal contaminants include metal naphthenates.
This is not persuasive as NGUYEN explicitly teaches in paragraphs 19-20 a process that deals with transferring metal naphthenates from the crude oil to the aqueous phase even though metal naphthenates are generally not soluble in water.
Applicant argues that NGUYEN teaches water- soluble hydroxy acids that contribute to corrosion.
This is not persuasive as NGUYEN explicitly teaches the concern with the water-soluble hydroxy acids occurs in the crude unit overhead system.
This is not a problem because NGUYEN also explicitly teaches that the water-soluble hydroxy acids do not distill into the crude unit overhead system.
Applicant argues that NGUYEN teaches inclusion of additional corrosion inhibitor additives.
This is not persuasive as NGUYEN teaches optional inclusion of additional corrosion inhibitor additives.  
Applicant argues that NGUYEN does not teach that the polyhydroxy carboxylic acid form a 1:1 salt with the contaminant.  Applicant bases this on their own specification which discusses C2-C4 alpha-hydroxy acids.
This is not persuasive as NGUYEN et al. teach in paragraph 43 that an equivalent amount of hydroxy acid is used to remove an equivalent amount of metals.  NGUYEN et al. do not only teach C2-C4 alpha-hydroxy acids.  NGUYEN et al. teach the water-soluble hydroxyacid may be glycolic acid, gluconic acid, C-C alpha-hydroxy acids, poly-hydroxy carboxylic acids, thioglycolic acid, chloroacetic acid, polymeric forms of the above hydroxyacids, poly-glycolic esters, glycolate ethers, and ammonium salt and alkali metal salts of these hydroxyacids, and mixtures thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771 



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771